Exhibit 99.1 RESIGNATION LETTER May 13, 2016 Chairman of the Board Chromades Corporation 10005 Muirlands Blvd. Suite G Irvine, California 92616 Dear Mr. Allen: Effective immediately I hereby tender my resignation form all positions with ChromaDex Corporation (the “Company”), including as a member of the board of directors and as a member of the compensation committee of the board of directors. Please note that my resignation is not as a result of any disagreement between myself and the Company, its management, board of directors or any committee of the board of directors. Sincerely, /s/ Hugh Dunkerley Hugh Dunkerley
